ITEMID: 001-60761
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF MERICO v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 8. The applicant is the owner of an apartment in Milan, which he had let to S.P.
9. In a registered letter of 28 June 1988, the applicant informed the tenant that he intended to terminate the lease on expiry of the term on 1 July 1988 and asked her to vacate the premises by that date.
10. In a writ served on the tenant on 20 February 1991, the applicant reiterated his intention to terminate the lease and summoned the tenant to appear before the Milan Magistrate.
11. By a decision of 14 March 1991, which was made enforceable on 27 March 1991, the Milan Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 31 December 1992.
12. On 30 November 1992, the applicant served notice on the tenant requiring her to vacate the premises. On an unidentified date, he served notice on the tenant informing her that the order for possession would be enforced by a bailiff on 19 February 1993.
13. On 3 December 1993, the applicant made a statutory declaration that he urgently required the premises as accommodation for his mother.
14. Between 19 February 1993 and 12 May 1997 the bailiff made twenty attempts to recover possession. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
15. On 31 August 1997, the applicant repossessed the apartment.
16. The relevant domestic law is described in the Court’s judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
